DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 3/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,274,375 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 26, “determined,” has been changed to --determined-- in line 2.

Allowable Subject Matter
Claims 21-42 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring furnace temperatures, comprising determining an effective background radiance affecting the selected ROI, using a weighted average of radiance measurements obtained from ROIs that are different from the selected ROI and that are in a hemisphere in front of the selected ROI; and converting the compensated radiance to the measured surface temperature of the furnace, wherein the radiance measurement obtained from the selected ROI is obtained from a plurality of pixels in the ROI, averaged over at least one selected from the group consisting of space and time (claim 21). 
A method of monitoring and controlling a furnace, comprising determining an effective background radiance affecting the selected ROI utilizing radiance measurements obtained from ROIs different from the selected ROI; converting the compensated radiance to the measured surface temperature of the furnace, wherein the radiance measurement obtained from the selected ROI is obtained from a plurality of pixels in the ROI, averaged over at least one selected from the group consisting of space and time; and making local adjustments to the fuel flow to the burners to control the surface temperatures of the furnace (claim 30).
A system for measuring furnace temperatures, comprising determining an effective background radiance affecting the selected ROI using a weighted average of radiance measurements obtained from the ROIs that are different from the selected ROI and are within a hemisphere in front of the selected ROI; and converting the compensated radiance to the measured surface temperature of the furnace, wherein the radiance measurement obtained from the selected ROI is obtained from a plurality of pixels in the ROI, averaged over at least one selected from the group consisting of space and time (claim 38).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/22/21